Case 3:20-cv-06649-JSC Document 23-1 Filed 03/04/21 Page 1 of 4




                Exhibit A
 Case 3:20-cv-06649-JSC Document 23-1 Filed 03/04/21 Page 2 of 4




Tuesday, June 9, 2020

FOIA/Privacy Staff
Executive Office for United States Attorneys, Department of Justice
600 E St. NW (BICN Rm. 7300)
Washington, DC
20530-001

Dear FOIA Officer:

This is a request under the Freedom of Information Act. I am a reporter with The Center
for Investigative Reporting (henceforth "CIR") seeking all records related in whole or in
part to a request for assistance from the Mexican government - whether by the Mutual
Legal Assistance Treaty (MLAT), letter rogatory, or some other diplomatic
communication - regarding the criminal case “United States of America v. Pablo Vega
Cuevas et al.” (14 CR 705).

We seek documents and communications created during the period of March 1, 2015, to
April 1, 2018, that pertain to Mexico’s interest in accessing information obtained in the
course of the Vega investigation. Responsive records should include bilateral
communications between the Mexican and United States governments as well as any
US inter-agency communications following Mexico’s request for assistance. The types of
documents requested include, but are not limited to, emails, letters, diplomatic
exchanges, memoranda, telephone transcripts, meeting minutes, talking points, reports,
legal records, and intelligence information. Please omit from your search and review all
copies of press and media reports as well as all press statements and press releases.

We do ​not​ seek information collected by US agents during their investigation of the Vega
case (whether or not that was provided to the Mexican government): sensitive evidence,
photographs, results of wiretaps, private data about the individuals involved, or any other
materials gathered for law enforcement purposes. Rather, this FOIA request concerns
the correspondence between Mexico and the United States about whether Mexico could
have access to the material for its own, internal law enforcement purposes.

I am also requesting expedited processing on this request. 5 U.S.C. § 552(a)(6)(E)(v)(II);
see also Al-Fayed v. CIA, 254 F.3d 300, 306 (D.C. Cir. 2001).
 Case 3:20-cv-06649-JSC Document 23-1 Filed 03/04/21 Page 3 of 4




First, there is an urgency to inform the public about activities of the United States federal
government regarding the investigation of the Ayotzinapa case. On March 18, 2020, the
Mexican Attorney General’s office issued arrest warrants against six former Mexican
government officials on charges including torture, forced disappearance, and judicial
misconduct. Information concerning what knowledge representatives of the United
States had of the investigation into Ayotzinapa and the alleged crimes of Mexican
government officials at the time, as well as what actions US agencies took in response,
are a matter of exceptional, current media interest.

Second, there is a compelling need for information related to this case as the records are
of acute interest to the mothers and fathers of the 43 disappeared Ayotzinapa students.
Given Mexico’s failure to solve the case and find their children, the families are
desperate for any information that could help shed additional light on what happened.
Not to do so in the most expeditious manner possible would be to contribute to the
continuing torment suffered by victims’ parents.

I certify that the statements contained in this letter regarding the alleged activity and
public concern are true and correct to the best of my knowledge. Any information
obtained from this request will be used for the public’s interest in news stories written for
CIR.

Please don’t hesitate to contact me with any questions you may have.

Sincerely,




Anayansi Diaz-Cortes | Celu: 212.729.9184 | adiazcortes@revealnews.org
Reporter and Producer, Reveal from the Center for Investigative Reporting
Case 3:20-cv-06649-JSC Document 23-1 Filed 03/04/21 Page 4 of 4
